Citation Nr: 1424633	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Whether the overpayment of VA nonservice-connected pension benefits in the amount of $1,288 was properly created.  


ATTORNEY FOR THE BOARD

L. J. Driever



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1974 to November 1977.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 decision of VA's Pension Management Center in Milwaukee, Wisconsin terminating the Veteran's pension benefits, effective from November 1, 2009, due to excessive income.  

The Veteran appealed not only the overpayment of $1,288 that resulted from the action, but also requested a waiver of VA's recovery of the debt.  In response, VA's Debt Management Center in St. Paul, Minneapolis decided unfavorably the Veteran's challenge to the validity of the debt.  It did not decide whether a waiver of the debt was warranted, see Schaper v. Derwinski, 1 Vet. App. 430 (1991) (analysis of indebtedness involves considering first the validity of the debt and second whether a waiver is warranted); however, such action is unnecessary.  Given the decision that follows, this question is now moot.  


FINDING OF FACT

VA properly created the overpayment of VA nonservice-connected pension benefits in the amount of $1,288, but that debt is no longer recoverable, having been discharged by the United States Bankruptcy Court.


CONCLUSION OF LAW

Any attempt to recover from the Veteran the overpayment of VA nonservice-connected pension benefits in the amount of $1,288 is prohibited by law.  38 C.F.R. § 1.942 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided by the Veterans Claims Assistance Act (VCAA), once a claimant has submitted a claim for VA benefits, VA is tasked with satisfying certain notice and assistance requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA, however, does not apply to Chapter 53 claims, at issue here.  See Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Reyes v. Nicholson, 21 Vet. App. 370 (2007).  Chapter 53 claims are subject to their own notice provisions, see 38 U.S.C.A. § 5302 (West 2002), however, given the favorable disposition in this case, they need not be addressed.  

II.  Analysis

The Veteran was in receipt of VA nonservice-connected pension benefits when, in January 2010, the RO learned that he had been receiving benefits from the Social Security Administration (SSA) (both a lump sum payment and monthly payments) since October 2009.  These benefits represent income for purposes of pension entitlement, income that exceeded the limit allowed by law for receiving the pension benefits.  The RO thus terminated the benefits, effective November 1, 2009, based on excessive income, resulting in an overpayment of $1,288.  

The Veteran disputes the creation of the overpayment on the basis that he last worked and earned income from employment in October 2007.  Allegedly VA began considering him totally disabled in January 2008 and SSA began paying him disability benefits in November 2009.   

To support his claim that the overpayment was not properly created, the evidence must establish that he was legally entitled to the benefits in question or, if not, that VA was solely responsible for the Veteran being erroneously paid the benefits to which he was not entitled.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).

In this case, the Veteran does not claim that VA was solely responsible for his debt, but rather that, because he stopped earning wages in 2007, he was legally entitled to the pension benefits he was receiving.  According to a letter dated July 2010, the RO acknowledged these lost wages by subtracting them from the Veteran's 2009 countable income.  

The Veteran's argument ignores the fact that his pension benefits must be reduced by all countable annual income, including any wages, and such income, unless specifically excluded by regulation, includes payments of any kind from any source during the 12-month annualization period in which they were received.  38 C.F.R. §§ 3.23, 3.271, 3.272.  And in the Veteran's case, the lump sum and monthly payments from SSA, not specifically excluded, represented countable income, the amounts of which the Veteran does not dispute.  The overpayment was thus properly created.  

That notwithstanding, the debt is no longer recoverable.  After the RO issued a statement of the case in March 2011, the Veteran submitted bankruptcy documents, including a Discharge of Debtor, listing VA as a creditor with a claim of $1,288.  According to this document, on August 18, 2010, the United States Bankruptcy Court, Eastern District of Michigan, discharged the Veteran's debts, including that of VA.  See 38 C.F.R. § 1.942(g).  Collection of that debt is therefore prohibited.



ORDER

Termination of collection activity on the overpayment of VA nonservice-connected pension benefits in the amount of $1,288 is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


